Case 2:21-mj-00019-SMM Document 5 Entered on FLSD Docket 03/29/2021 Page 1 of 1




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                                  Magistrate Case No. 21-019-SMM
                                                                                           CGA
  IN RE:
                                                                                    Mar 29, 2021
  CRIMINAL COMPLAINT
  ________________________________/                                                              Fort Pierce




                   MOTION TO UNSEAL CRIMINAL COMPLAINT

       The United States of America, by and through the undersigned Assistant United States

  Attorney, Southern District of Florida, hereby requests this Honorable Court unseal the Criminal

  Complaint in this case, as there is no further reason to keep it sealed.


                                                         Respectfully submitted,


                                                         ARIANA FAJARDO ORSHAN
                                                         UNITED STATES ATTORNEY

                                                  By:        /s/ Daniel E. Funk
                                                         Daniel E, Funk, A5501915
                                                         Assistant United States Attorney
                                                         Daniel.Funk@usdoj.gov
                                                         United States Attorney's Office
                                                         101 South U.S. Highway 1, Ste. 3100
                                                         Fort Pierce, Florida 34950
                                                         TEL: 772-293-0950
                                                         FAX: 772-466-1020
                                                         Attorney for United States of America
